DISMISS; and Opinion Filed October 31, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01186-CV

                   JOHN C. PAPPAS AND WASHBIZ, INC., Appellants
                                      V.
                       SHAMOUN & NORMAN, LLP, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-07238

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                 Opinion by Justice Lang-Miers
       Before the Court is appellants’ October 18, 2018 motion to dismiss the appeal. In the

motion, appellants state they no longer wish to pursue the appeal. See TEX. R. APP. P. 42.1(a)(1).

We grant the motion.

       We dismiss the appeal.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE


181186F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN C. PAPPAS AND WASHBIZ, INC,,                 On Appeal from the 193rd Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-18-07238.
 No. 05-18-01186-CV         V.                     Opinion delivered by Justice Lang-Miers,
                                                   Justices Bridges and Francis participating.
 SHAMOUN & NORMAN, LLP, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 31st day of October, 2018.




                                             –2–